DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method recited in claims 11-17 and the computer-readable medium recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 23: “can via installed” appears; its intended meaning cannot be determined 
Page 7, line 15: “and are not” appears instead of “and is not” 
Page 7, lines 24-26: “An ultrasonic sensor 106 is designed to convert an electrical signal into an ultrasonic signal 110 and to radiate it.”  This is misdescriptive (and nonetheless faithful to the German original); a “sensor” senses, while a “transducer” could be a transmitter or a sensor.  The German original includes the term Ultraschallsensor, but an ultrasonic transducer would correspond to the German term Ultraschallwandler.
 Page 15, lines 2-3: “short damp” appears; its intended meaning cannot be understood. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schliep et al. (DE 10322617, see PTO-892 for English translation, attached). 
As to claim 11, Schliep discloses a method for recognizing a noise represented in a receive signal of an ultrasonic sensor (paragraph [0008] indicates detection of small parts and, e.g., glass splinters, which would require sound wavelengths smaller than the size of the small part or glass splinter, consequently frequencies on the order of 
receiving the receive signal (Abstract; detecting changes in a sound field implies receiving a receive signal; paragraph [0003], “… and reflections, which are received by a receiver” …); and 
comparing a characteristic spectrum of the noise with a noise spectrum of the receive signal, the noise spectrum including at least two noise levels determined in different frequency bands of the receive signal (paragraphs [0010], comparing a current sound pattern with a known pattern, selected known noise pattern; paragraph [0018], comparison could be to airborne sound patterns; paragraph [0038], Fourier transform to generate frequency spectrum in the form of a sound pattern, hence plural frequencies, hence multiple frequency bands; paragraph [0039], comparison with known noise pattern; a frequency spectrum is generally known to be amplitude vs. frequency, hence a set of noise levels would be implicit). 
As to claim 13, Schliep further discloses that the noise spectrum is compared with a plurality of different spectra of different noises to recognize the noise (paragraphs [0038], [0047], [0052], “pattern library”, amounting to a plurality of spectra). 
As to claim 15, Schliep further discloses that a superposition of at least one further noise on the noise is recognized by comparing the noise spectrum with at least one further characteristic spectrum (paragraph [0049], “the individual objects hitting the part” indicates the multiple evaluations, e.g., frequency / time distributions and /or their gradients are processed). 
As to claim 17, Schliep further discloses that, to recognize the noise, a travel wind spectrum of a travel wind noise is compared with the noise spectrum, different road condition spectra of different road condition noises are compared with the noise spectrum, and different foreign vehicle spectra of different foreign vehicles are compared with the noise spectrum (paragraphs [0017], [0052], travel noise since the vehicle is traveling; paragraph [0026], interaction with other vehicles; paragraph [0038], current environmental situation; paragraph [0039], similar vehicle on a similar road surface for noise pattern comparison; paragraph [0042], whether the road surface is currently dry or wet). 
As to claim 18, Schliep discloses a device (FIGS. 2-3) configured for recognizing a noise represented in a receive signal of an ultrasonic sensor (paragraph [0008] indicates detection of small parts and, e.g., glass splinters, which would require sound wavelengths smaller than the size of the small part or glass splinter, consequently frequencies on the order of ultrasonic frequencies (> 10kHz, approximately)), the device configured to: 
receive the receive signal (Abstract; detecting changes in a sound field implies receiving a receive signal; paragraph [0003], “… and reflections, which are received by a receiver” …); and 
compare a characteristic spectrum of the noise with a noise spectrum of the receive signal, the noise spectrum including at least two noise levels determined in different frequency bands of the receive signal (paragraphs [0010], comparing a current sound pattern with a known pattern, selected known noise pattern; paragraph [0018], comparison could be to airborne sound patterns; paragraph [0038], Fourier transform to generate frequency spectrum in the form of a sound pattern, hence plural frequencies, hence multiple frequency bands; paragraph [0039], comparison with known noise pattern; a frequency spectrum is generally known to be amplitude vs. frequency, hence a set of noise levels would be implicit). 
As to claim 19, Schliep discloses a non-transitory machine-readable storage medium on which is stored a computer program (paragraphs [0064]-[0065]) for recognizing a noise represented in a receive signal of an ultrasonic sensor (paragraph [0008] indicates detection of small parts and, e.g., glass splinters, which would require sound wavelengths smaller than the size of the small part or glass splinter, consequently frequencies on the order of ultrasonic frequencies (> 10kHz, approximately)), the computer program, when executed by a computer, causing the computer to perform the following steps: 
receiving the receive signal (Abstract; detecting changes in a sound field implies receiving a receive signal; paragraph [0003], “… and reflections, which are received by a receiver” …); and 
comparing a characteristic spectrum of the noise with a noise spectrum of the receive signal, the noise spectrum including at least two noise levels determined in different frequency bands of the receive signal (paragraphs [0010], comparing a current sound pattern with a known pattern, selected known noise pattern; paragraph [0018], comparison could be to airborne sound patterns; paragraph [0038], Fourier transform to generate frequency spectrum in the form of a sound pattern, hence plural frequencies, hence multiple frequency bands; paragraph [0039], comparison with known noise pattern; a frequency spectrum is generally known to be amplitude vs. frequency, hence a set of noise levels would be implicit). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schliep. 
As to claim 12, Schliep further teaches measurement data evaluation in consideration of frequency/time distributions and/or gradients thereof (paragraph [0049]), and therefore suggests that a second noise level of the noise levels is determined in time-offset fashion relative to a first noise level of the noise levels. 
As to claim 16, Schliep further teaches measurement data evaluation in consideration of frequency/time distributions and/or gradients thereof (paragraph [0049]), and therefore suggests that a further noise spectrum, determined in time-offset fashion, is compared with the characteristic spectrum to recognize the noise. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schliep in view of Horsky et al. (US 2011/0267924). 
As to claim 14, Schliep teaches the method of claim 11 as discussed above.  However, Schliep does not teach that a relative speed between a noise source of the noise and the ultrasonic sensor is determined using a Doppler shift of the noise spectrum relative to the characteristic spectrum.  Horsky teaches automotive applications of ultrasound for combined distance and relative velocity determination, the latter using Doppler processing (paragraph [0002]), and therefore suggests that a relative speed between a noise source of the noise and the ultrasonic sensor is determined using a Doppler shift of the noise spectrum relative to the characteristic spectrum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Schliep, in combination with a relative speed between a noise source of the noise and the ultrasonic sensor being determined using a Doppler shift of the noise spectrum relative to the characteristic spectrum as suggested by Horsky, since such combination is particularly useful in collision avoidance and parking. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645